Citation Nr: 0106901	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 40 percent evaluation for 
service-connected herniated nucleus pulposus with left S1 
radiculopathy.

2.  Entitlement to an increased rating for service-connected 
herniated nucleus pulposus with left S1 radiculopathy, 
currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from  August 1989 to 
October 1995.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In November 1995, service connection was granted for 
herniated nucleus pulposus with left S1 radiculopathy, and a 
40 percent rating was assigned.  

2.  The appellant did not report for VA examinations in 
September and December 1997.  

3.  On March 11, 1998, the RO notified the appellant of its 
proposal to reduce the appellant's disability rating for 
service-connected herniated nucleus pulposus with left S1 
radiculopathy to a noncompensable rating.

4.  On March 27, 1998, the appellant advised that he was 
willing to report for a VA examination.

5.  On May 13, 1998, the RO issued a rating decision reducing 
the appellant's disability rating for herniated nucleus 
pulposus with left S1 radiculopathy to a noncompensable 
rating effective from August 1, 1998. 

6.  A VA examination was conducted in August 1998. 

7.  A December 14, 1998, rating decision confirmed the 
noncompensable rating.  

8.  On December 24, 1998, the appellant submitted additional 
evidence in response to the December 14, 1998, rating 
decision.

9.  A March 18, 1999, statement of the case, which was issued 
on April 19, 1999, considered the additional evidence and 
determined that the additional evidence supported the 
reduction.  

10.  The appellant's herniated nucleus pulposus with left S1 
radiculopathy is primarily manifested by hypoactive knee and 
ankle jerks and cramping in the legs, which more closely 
approximates the criteria for slight intervertebral disc 
syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of the appellant's 40 
percent evaluation for service-connected herniated nucleus 
pulposus with left S1 radiculopathy are met for the period 
from August 1, 1998, through June 30, 1999; the criteria for 
restoration of a 40 percent rating are not met effective from 
July 1, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105, 3.655, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).

2.  The criteria for a 10 percent rating, and no higher, for 
herniated nucleus pulposus with left S1 radiculopathy are met 
effective from July 1, 1999.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for herniated nucleus pulposus with left 
S1 radiculopathy was granted in a November 1995 rating 
decision, and the appellant was awarded a 40 percent rating 
under 38 C.F.R. Part IV, Diagnostic Code 5293 (2000).  The 
rating decision also indicates that a future examination was 
planned for July 1997.

On September 2, 1997, September 24, 1997, and December 11, 
1997, the appellant was scheduled for VA examinations to 
determine the severity of his service connected back 
disorder.  However, he failed to report for all three 
examinations.  

A rating decision dated in January 1998 proposed to reduce 
his disability rating to noncompensable.  It noted his 
failure to report for VA examinations and the fact that the 
disability was not static.  The RO notified the veteran of 
this proposal by a March 11, 1998, letter.  The letter 
informed the veteran that, because he did not report for the 
examination, the RO planned to stop paying benefits effective 
June 1, 1998.  The veteran was also requested to inform the 
RO whether he was willing to report for an examination and 
whether there was a good reason why he did not or could not 
report for examination, as well as his right to a hearing, to 
representation, and to submit evidence.

The RO acted consistent with 38 C.F.R. § 3.655, which 
provides in paragraph (a) that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with the regulation as appropriate.  This case 
involves a situation of a running award, hence, action under 
paragraph (c) was appropriate.  Paragraph (c) provides that 
when a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued or, if a minimum evaluation is 
established in 38 C.F.R. part 4 or there is an evaluation 
protected under 38 C.F.R. § 3.951(b), reduced to the lower 
evaluation. Such notice shall also include the prospective 
date of discontinuance or reduction, the reason therefor and 
a statement of the claimant's procedural and appellate 
rights. The claimant shall be allowed 60 days to indicate his 
or her willingness to report for a reexamination or to 
present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  The March 11, 1998, letter 
from the RO met the requirements of the pretermination 
notice.  No minimum compensable evaluation is established in 
38 C.F.R. part 4 for the veteran's disability under 
Diagnostic Code 5293, and the rating was not protected under 
38 C.F.R. § 3.951(b).  Consequently, the proposal to reduce 
the rating to noncompensable was correct.

A May 1998 rating decision reduced the disability rating to 
noncompensable effective from August 1, 1998.  The appellant 
was notified of this decision by a May 19, 1998, letter.  If 
he had not responded within 60 days to the March 11, 1998, 
letter, this would have been the correct action to take under 
38 C.F.R. § 3.655(c)(2), which provides that if there is no 
response within 60 days, or if the evidence submitted does 
not establish continued entitlement, payment for such 
disability or disabilities shall be discontinued or reduced 
as of the date indicated in the pretermination notice or the 
date of last payment, whichever is later.

The record indicates, however, that the veteran did respond 
to the March 11 letter within 60 days.  The record contains a 
VA Form 21-4138 signed by the veteran, dated March 23, 1998, 
and date-stamped as received by the RO on March 27, 1998.  
This document indicates, in response to the March 11 letter, 
that he had not received notice of the prior VA examinations.  
He added that he had provided a change of address to the VA 
Outpatient Clinic in Huntsville, Alabama, but had failed to 
do so with the RO.  He provided his new address and indicated 
that he was more than willing to report for a VA examination.  
Apparently, the RO was unaware of the receipt of this 
document when it acted in May 1998.

In response to the May 19, 1998, letter, the veteran 
responded with another VA Form 21-4138, which was received by 
the RO on June 5, 1998.  In this document, the veteran 
referenced his March 23 response and again provided his 
address and indicated his willingness to report for a VA 
examination.  The RO did not, however, take any action to 
change the May 1998 award action reducing the rate effective 
August 1, 1998.  In late July 1998, the RO requested that a 
VA examination be rescheduled.  One was subsequently 
conducted on August 20, 1998.  

Under 38 C.F.R. § 3.655(c)(3), if notice is received that the 
claimant is willing to report for a reexamination before 
payment has been discontinued or reduced, action to adjust 
payment shall be deferred. The reexamination shall be 
rescheduled and the claimant notified that failure to report 
for the rescheduled examination shall be cause for immediate 
discontinuance or reduction of payment. When a claimant fails 
to report for such rescheduled examination, payment shall be 
reduced or discontinued as of the date of last payment and 
shall not be further adjusted until a VA examination has been 
conducted and the report reviewed.

Under 38 C.F.R. § 3.330, resumption of ratings when a veteran 
subsequently reports for a VA examination is governed by 
38 C.F.R. § 3.158, concerning abandoned claims, and 38 C.F.R. 
§ 3.655.  Under 38 C.F.R. § 3.158, a claim is considered 
abandoned when requested evidence is not furnished within one 
year of the request.  This is not the situation in this case.  
Hence, 38 C.F.R. § 3.655 applies.

Because the veteran indicated his willingness to report for 
VA examination within 60 days of the March 11 letter, the RO 
should have deferred the action to reduce the veteran's 
payment.  Thus, payment at the 40 percent rate should have 
continued beyond August 1, 1998.  When the veteran reported 
for examination, the RO should have then taken rating action 
based on the examination.  If reduction was then warranted, 
action should have been taken in accordance with 38 C.F.R. 
§ 3.105(e).  

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons. The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.

In a rating decision dated December 14, 1998, the RO 
considered the August 1998 VA examination, and continued the 
noncompensable evaluation assigned for the back disorder.  
The RO notified the veteran of this action by a letter dated 
December 16, 1998.  On December 24, 1998, the RO received 
from the veteran additional evidence and a "notice of 
disagreement with the findings of my C&P examination and 
subsequent rating."  The RO issued a statement of the case 
(SOC) on April 19, 1999.  A report of contact, dated May 19, 
1999, indicates that the veteran had moved and had not 
received his SOC.  A notation "mailed 6-21-99" on the 
report of contact apparently indicates that the SOC was re-
mailed to the veteran's new address on that date.  The RO 
received the veteran's substantive appeal on September 16, 
1999.   

As noted above, as the RO had received the notice of the 
veteran's willingness to report for VA examination within 60 
days of the March 11 notice, it should have deferred the 
action reducing his compensation payment and scheduled 
another examination.  As the examination was conducted in 
August 1998, the December 1998 rating that considered that 
examination report should have been the reduction from the 40 
percent rating, rather than a continuation of the 
noncompensable rating.  Thus, under 38 C.F.R. § 3.105(e), the 
RO was then required to provide the veteran with notice of 
the proposed reduction and 60 days within which to present 
additional evidence before reducing the rating.  

VAOPGCPREC 31-97 addresses the situation when the Board 
concludes that the RO erred in determining the effective date 
of a reduction in compensation pursuant to 38 U.S.C. 
§ 5112(6) and 38 C.F.R. § 3.105(e).  It holds that the 
reduction of a disability rating, if otherwise supportable, 
is not rendered void ab initio by virtue of error in the 
assignment of the effective date for it.  Thus, the Board 
will consider, first, when the rating reduction should have 
taken place and, second, what the disability evaluation 
should have been.  

If the December 16, 1998, letter had contained the 
appropriate notice, the veteran would have had 60 days, or 
until Tuesday, February 16, 1999, within which to submit 
additional evidence.  See 38 C.F.R. § 3.110 (2000).  The RO 
received additional evidence from the veteran on December 24, 
1998, well within the 60-day period.  Under 38 C.F.R. 
§ 3.105(i)(2), the RO then should have taken final action and 
should have provided the veteran with written notice of that 
action.  When a reduction or discontinuance of benefits is 
found warranted following consideration of any additional 
evidence submitted, the effective date of the reduction or 
discontinuance should be the last day of the month in which 
the 60-day period from the date of notice to the beneficiary 
of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  

Thus, instead of issuing a SOC on April 19, 1999, the RO 
should have issued the notice of final action, as required by 
38 C.F.R. § 3.105(i)(2).  The 60-day period following an 
April 19, 1999, notice would have expired on June 18, 1999.  
Thus, the reduction or discontinuance should have been 
effective from June 30, 1999.

The Board now turns to the question of the rating to be 
assigned following the August 1998 VA examination and the 
additional evidence submitted.

At the August 1998 VA examination, the appellant reported 
that his symptoms included an occasional pulling in his left 
calf muscle, which he believed was due to his back.  He took 
Motrin 600 mg 2-3 times per day.  He used a back brace under 
his clothes when his back acted up.  The precipitating factor 
was standing for too long, and the alleviating factor was 
stretching.  He stated that he was a correctional officer and 
that his back did not bother his work.  Examination showed 
that knee jerk and ankle jerk were hypoactive and equal 
bilaterally.  He had flexion to the right at 40 degrees, 
flexion to the left at 30 degrees, forward flexion at 98 
degrees, and backward extension at 57 degrees.  The diagnosis 
was alleged degenerative joint disease, lumbosacral spine, 
with no loss of function due to pain.  

The evidence submitted by the veteran in December 1998 
includes VA treatment records dated between December 1995 and 
August 1998.  An outpatient treatment report dated in June 
1996 indicates that the appellant was there for follow-up for 
his back pain.  It was noted that he also had a history of 
high blood pressure, but that his blood pressures were okay 
there.  He reported cramping in the calves.  He was wearing a 
back brace at the time.  The diagnosis was back pain, stable.  
His medication was to be renewed.  A treatment report in 
December 1996 indicates that he was there for follow-up on 
his back pain and occasional leg cramps.  The diagnosis was 
back pain, stable, and leg cramps.  His medication was to be 
renewed.  A January 1998 treatment report indicates that he 
complained of left leg pain.  It was noted that he had a 
history of herniated nucleus pulposus with back pain and 
radiation into the left leg.  He was having some burning pain 
in the left thigh.  At 8 inches above the patella, the right 
thigh measured 25 1/2 inches, and the left thigh measured 24 3/4 
inches.  The diagnosis was herniated nucleus pulposus, "? 
radiculopathy."  He was given a refill on Motrin.  In August 
1998, he was seen for follow-up on herniated disc and 
discomfort to the right hip, among others.  He reported 
complaints of right hip/leg pain.  Range of motion was fair 
in the back.  The diagnosis was back pain and he was to 
continue with Motrin.   

The Board finds that the evidence of record supports a 
reduction to a 10 percent rating.  Initially, it is noted 
that the provisions of 38 C.F.R. § 3.344 are not applicable 
in this case.  The Board notes that the 40 percent initial 
rating assigned was based on the appellant's service records, 
to include the findings of a Medical Evaluation Board (MEB) 
in 1995.  The MEB report indicates that the appellant had 
slight weakness in the left plantar flexion, toe extension 
and foot eversion.  Sensory examination showed decreased 
pinprick, light touch and vibration in the left S1/S2 type 
distribution.  Deep tendon reflexes showed an absent ankle 
reflex.  There were positive tension signs on the left to 
include straight leg testing and crossed straight leg 
testing.  It was noted that he was unable to run, and that 
prolonged walking, lifting, or strenuous activity increased 
his pain and symptomatology.  The final diagnosis was 
intervertebral disk syndrome, diagnostic code 5293, which is 
severe with recurrent attacks and intermittent relief.  
Current medical evidence of record includes the August 1998 
VA examination report, which indicates that the appellant had 
no functional loss due to pain.  Nevertheless, the appellant 
has some symptoms, such as hypoactive knee and ankle jerks.  
Resolving any doubt in favor of the appellant, the Board 
concludes that the disability picture more closely 
approximates the criteria for a 10 percent rating under 
38 C.F.R. Part IV, Diagnostic Code 5293 (mild intervertebral 
disc syndrome), as discussed below. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The RO has rated the appellant's back disorder under DC 5293.  
Under DC 5293, a 10 percent rating is established for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
established for moderate IDS, with recurring attacks; a 40 
percent rating is established for severe IDS, with recurring 
attacks, with intermittent relief; and a 60 percent rating is 
established for pronounced IDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  

As mentioned above, a current VA examination noted that there 
was no functional impairment.  However, as there were some 
symptoms, such as hypoactive knee and ankle jerks, and as 
treatment records indicate that there may be some 
radiculopathy, the Board finds that this disability more 
closely approximates mild IDS; therefore, a 10 percent rating 
is warranted.  38 C.F.R. § 4.7.  A higher rating is not 
warranted under DC 5293 as the medical records do not show 
moderate recurring attacks.   

Other applicable diagnostic codes include DC 5292 and 5295.  
Under DC 5292, limitation of motion of the lumbar spine 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 40 percent rating when severe.  Under 
Diagnostic Code 5295, a 10 percent rating is established for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating is established when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; a 40 percent rating is 
established when there is severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this case, the medical records neither show 
moderate limitation of motion, nor do they show any evidence 
of muscle spasm on extreme forward bending and loss of 
lateral spine motion.  Therefore, the criteria for a rating 
in excess of 10 percent under DC 5292 and 5295 are not met.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical findings fail to show any 
functional impairment.  Therefore, a compensable rating under 
the DeLuca principles is not warranted.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disability markedly interferes with 
the appellant's employment so as to make application of the 
regular schedular criteria impractical.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   
 

ORDER

Entitlement to restoration of a 40 percent rating for 
herniated nucleus pulposus with left S1 radiculopathy is 
granted for the period from August 1, 1998, through June 30, 
1999, subject to the criteria which govern the payment of 
monetary awards.

Entitlement to a 10 percent rating for herniated nucleus 
pulposus with left S1 radiculopathy is granted, effective 
from July 1, 1999, subject to the criteria which govern the 
payment of monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

